          Case 1:20-cr-00026-DLH Document 34 Filed 06/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     ORDER
             Plaintiff,             )
                                    )
      vs.                           )
                                    )
Leonard Barton Higdon,              )     Case No.: 1:20-cr-26
                                    )
             Defendant.             )
_____________________________________________________________________________
       On June 16th, defendant appeared before the Court on a Petition for Action on

Conditions of Pretrial Release. (Doc. No. 26). The Court orders the United States Pretrial

Services Office to adjust defendant’s location monitoring to accommodate his work location and

hours in a manner consistent with the Court’s statements at the hearing.

       IT IS SO ORDERED.

       Dated this 16th day of June, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter
                                                    United States Magistrate Judge




                                                1
